OFFICE   OF THE   ATTORNEY      GENERAL    OF TEXAS
                             AUSTIN




                        Aaceante




                         P #hall WleeiV~ Ten Dell&u%
                         es&~ day     aptme   ia attmdhg



          The portion of the quotatLon from the &ot vbkch we
kuwe uuierifeea oleiwly ctiatqbtes    that the Beard sbsll hewe
t&o aiathcrlty to require mm of it8 facmbere to attend to *any
baeimae  of” the &etriota  that t&e Lleard Wnlta neeeeeary.
arnda 61~5 aatbority, it i8 cfmpetsat POP the poud to direct
                                                                        787




that one of its   Elegb6ra cilsahargo   the duties   at ciamaraf.

    . 1x36ac.5 avant, the cLiraotor does uot hold two offiowb
or an 0fYioin fuxi P poeitlm, in tlolation      af the Ccnaetita-
t&On, Artiela lb, s@ctiooe 33 or 10 but the dutlea mpeokal-
1y deTctlT*al U&OA idle ilireator by ac t ion OY the Bot&ra
trt the OeMcs or




             6heu a airastor thus (ZIeahtw~W dutloa perteinlng  to
the   tsaoPdlRete  poritior: oe TP(umPw   or fhmMJP@ lAem&aP oe
the Auttwrlty,hOwu6r,    bfe aoagens8tlonfc   Rt;bhwrvkwmla
fired by the lLat at a par diem 0e 0x0 #ioF omb day 8pemt ia
attendleg   00 (to)aey othrbasiaee~oe       theLndadott.hat
the ma r dt& inka sec e6sa r*y,
                             *l*.o Qmp o lua tio
                                             eel-aellIo r -
ri6ss   thattaq   be~miiirai   by rcUreetorbavkng       thurbeeaf%xad